      EXHIBIT 1
To the Declaration of Allen Richardson
         Child241:         Pierce County Public Services Building                                 Parcel Number: 2695004120
                           2401 South 35th Street Rm 142                                          2019 Tax Information
                           Tacoma, WA 98409-7498
                           (253)798-6111                                                          MAYS CHARLES & DARLA
                           (800)992-2456 (outside local area, WA only)                            176 TULE LAKE RD E
                                                                                                  TACOMA WA 98445-1546
                                      Printed: 10/24/2019               2695004120                Printed By: ARICHAR
                               Tax Property Description                                                       GENERAL TAX DISTRIBUTION
     Parcel Location:      176 TULE LAKE RD E                                                                     THE 1% LIMIT HAS BEEN APPLIED
     TAX AREA CODE:         515                                                             Conservation Futures                                                $12.91
     Section 16 Township 19 Range 03 Quarter 12 BROOKDALE: BROOKDALE L 1 THRU 3             County Tax                                                         $344.94
     & E 15 FT OF 4 B 47 SUBJ TO EASE                                                       Fire                                                                $435.00
                        VALUE INFORMATION FOR 2019 TAX                                      Flood                                                                $24.24
     LAND:                                                                       $76,200    Library                                                             $158.95
     IMPROVEMENTS:                                                              $241,700    Local School                                                      $1,244.81
     TOTAL MARKET:                                                              $317,900    Port                                                                 $58.30
     SENIOR FROZEN VALUE:                                                                   Road                                                               $474.51
     QUALIFYING EXEMPTIONS:                                                                 State of Washington                                                $831.74
                                                                                            Transit                                                             $65.81
                                                                                                      TOTAL GENERAL TAX DISTRIBUTION:                         $3,651.21
                                                                                                  $1,411.71 OF THE GENERAL TAX WAS APPROVED BY
                                                                                                                      VOTERS
                                                                                                                           2019 Taxes
     TOTAL TAXABLE VALUE:                                                       $317,900                        GENERAL PROPERTY TAX:                         $3,651.21
     GENERAL LEVY RATE PER $1000 OF VALUE:                                       11.4854    ASSESSMENTS / CHARGES
                           CALCULATED GENERAL TAX:                            $3,651.21          Fire Benefit Charge Principal                                 $263.42
                                           GENERAL PROPERTY TAX =                                Pierce Conservation District Principal                          $8.25
                              TOTAL TAXABLE VALUE / 1000 x LEVY RATE:
                                                                                                 Surface Water Management Principal                            $127.32
     STATE FOREST PROTECTION REFUND: Owners of multiple parcels, under 50
     acres each, who were charged a state forest patrol assessment, may be eligible for a        Weed Control Principal                                          $1.70
     refund.
     TAX REDUCTION: If your property is damaged or destroyed, you may be eligible for                 Total Assessments and Charges Due:                        $400.69
     reduced assessed value for taxes payable in the year that the loss occurred.                       2019 ORIGINAL TAX AMOUNT DUE:                         $4,051.90
     3-YEAR DEFERRAL: If you improve your single family residence by adding new
     rooms, decks, patios or other improvements, you may apply for a 3-year exemption
     from taxes on the physical improvement. YOU MUST APPLY FOR THE DEFERRAL                               . . . . . . DELINQUENCY DUE SECTION . . . . . .
     BEFORE CONSTRUCTION IS COMPLETE.                                                                                       TAXES       INT/PEN TO OCT 31      TOTAL
                                                                                           2019                                                   $0.00           $0.00
     For further information regarding possible tax reductions and exemptions, please call
     (253)798-6111, or go to www.piercecountywa.org/atr.                                   2017                             4,280.84          $1,741.36       $6,022.20
                                                                                           2016                             2,012.50            $880.79       $2,893.29
                                                                                           2015                             2,437.06          $1,734.09       $4,171.15
                                                                                                             Total Delinquencies Due:                        $13,086.64
                                                                                            TOTAL AMOUNT BILLED FOR THE YEAR 2019:                           $17,138.54



*2695004120*                                                      2019 SECOND HALF PAYMENT
                                                                        Parcel Number: 2695004120
                                                                                                                                                    PAY OR POSTMARK BY
                                                                                                                                                        OCTOBER 31, 2019

TAX AREA CODE:
PARCEL LOCATION:
                          515
                          176 TULE LAKE RD E
                                                                                                                      Enter Amount
                                                                                                                        Enclosed            $
DELINQUENT PAYMENTS RECEIVED                             INTEREST DATE:
WITHOUT INTEREST AND PENALTIES WILL BE
RETURNED. (253) 798-6111.                                     10/22/2019
                                                                                            2019 Total Tax Amount Due                                          $15,112.59



                                                                             Place stub this side up in envelope so address shows through window.
                                                                                                                        Make Checks Payable To:
     2695004120
     MAYS CHARLES & DARLA                                                                                               PIERCE COUNTY FINANCE
     176 TULE LAKE RD E                                                                                                 P.O. BOX 11621
     TACOMA WA 98445-1546                                                                                               TACOMA, WA 98411-6621




                                                                                                       1 0001511259 2695004120 5


*2695004120*                                                            2019 FIRST HALF PAYMENT
                                                                        Parcel Number: 2695004120
                                                                                                                                                    PAY OR POSTMARK BY
                                                                                                                                                      OCTOBER 31, 2019


TAX AREA CODE:
PARCEL LOCATION:
                          515
                          176 TULE LAKE RD E
                                                                                                                      Enter Amount
                                                                                                                        Enclosed            $
DELINQUENT PAYMENTS RECEIVED                             INTEREST DATE:                     Please pay one of the amounts below:
WITHOUT INTEREST AND PENALTIES WILL BE
RETURNED. (253) 798-6111.                                     10/22/2019                    Prior Years Plus 2019 Half Amount
                                                                                            2019 Full Tax Amount
                                                                                            2019 Half Tax Amount

                                                                             Place stub this side up in envelope so address shows through window.
                                                                                                                        Make Checks Payable To:
     2695004120
     MAYS CHARLES & DARLA                                                                                               PIERCE COUNTY FINANCE
     176 TULE LAKE RD E                                                                                                 P.O. BOX 11621
     TACOMA WA 98445-1546                                                                                               TACOMA, WA 98411-6621




                                                                                                       1 0000000000 2695004120 3
        Child241:        Pierce County Public Services Building                  Parcel Number: 2695004120
                         2401 South 35th Street Rm 142                           2019 Tax Information
                         Tacoma, WA 98409-7498
                         (253)798-6111                                           MAYS CHARLES & DARLA
                         (800)992-2456 (outside local area, WA only)             176 TULE LAKE RD E
                                                                                 TACOMA WA 98445-1546
                                 Printed: 10/24/2019     2695004120              Printed By: ARICHAR




*2695004120*                                           2019 SECOND HALF PAYMENT
                                                          Parcel Number: 2695004120
                                                                                                                            PAY OR POSTMARK BY
                                                                                                                                 OCTOBER 31, 2019

TAX AREA CODE:
PARCEL LOCATION:
                        515
                        176 TULE LAKE RD E
                                                                                                   Enter Amount
                                                                                                     Enclosed         $
DELINQUENT PAYMENTS RECEIVED                   INTEREST DATE:
WITHOUT INTEREST AND PENALTIES WILL BE
RETURNED. (253) 798-6111.                          10/22/2019
                                                                           2019 Total Tax Amount Due                                    $15,112.59



                                                                Place stub this side up in envelope so address shows through window.
                                                                                                       Make Checks Payable To:
     2695004120
     MAYS CHARLES & DARLA                                                                              PIERCE COUNTY FINANCE
     176 TULE LAKE RD E                                                                                P.O. BOX 11621
     TACOMA WA 98445-1546                                                                              TACOMA, WA 98411-6621




                                                                                      1 0001511259 2695004120 5


*2695004120*                                             2019 FIRST HALF PAYMENT
                                                          Parcel Number: 2695004120
                                                                                                                            PAY OR POSTMARK BY
                                                                                                                              OCTOBER 31, 2019


TAX AREA CODE:
PARCEL LOCATION:
                        515
                        176 TULE LAKE RD E
                                                                                                   Enter Amount
                                                                                                     Enclosed         $
DELINQUENT PAYMENTS RECEIVED                   INTEREST DATE:              Please pay one of the amounts below:
WITHOUT INTEREST AND PENALTIES WILL BE
RETURNED. (253) 798-6111.                          10/22/2019              Prior Years Plus 2019 Half Amount
                                                                           2019 Full Tax Amount
                                                                           2019 Half Tax Amount

                                                                Place stub this side up in envelope so address shows through window.
                                                                                                       Make Checks Payable To:
     2695004120
     MAYS CHARLES & DARLA                                                                              PIERCE COUNTY FINANCE
     176 TULE LAKE RD E                                                                                P.O. BOX 11621
     TACOMA WA 98445-1546                                                                              TACOMA, WA 98411-6621




                                                                                      1 0000000000 2695004120 3
